DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/18/2020 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “the second alpha olefin content is greater than the first alpha olefin content”. While the specification discloses overlapping amounts of each first and second alpha olefins, there is no disclosure found in present specification regarding “the second alpha olefin content is greater than the first alpha olefin content”.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11 and 13-14
Regarding claims 7-8 and 13-14, Hubbard discloses roofing system (paragraph 0002) comprising a roof deck, i.e. substrate, (paragraph 0073) and thermoplastic membrane adhered to the substrate (paragraph 0007), wherein the thermoplastic membrane includes one or more layers (paragraph 0016) that include an ethylene based copolymer, thermoplastic material (paragraph 0055).
Hubbard fails to disclose ethylene based olefinic block copolymer as presently claimed.
Jeong discloses olefin block copolymer wherein the copolymer includes first plurality of ethylene olefin blocks having a first alpha olefin content and a second plurality of ethylene olefin blocks having a second alpha olefin content to obtain good heat resistance and good elasticity (paragraphs 0011, 0021, 0022, 0027, 0031, 0037, 0048). Jeong discloses that the amount of the first alpha olefin  is 20 to 95 mol% and the second alpha olefin is 5 to 80 mol% (paragraph 0041) therefore, when the amount of second alpha olefin is greater than the first alpha olefin, it meets the present claims. Further, Jeong discloses that the block copolymer may be used in combination with other polymers (paragraph 0050).
It would have been obvious to one of ordinary skill in the art to use block copolymer of Jeong in the one or more layers of Hubbard to obtain good heat resistance and good elasticity.
Since the instant specification is silent to unexpected results, the specific amount of olefin block copolymer is not considered to confer patentability to the claims. As the heat resistance and elasticity is a variable that can be modified, among others, by adjusting the amount of olefin block copolymer, the precise amount would have been 
Regarding claim 9, Hubbard in view of Jeong discloses the roof system of claim 7, wherein the thermoplastic membrane includes first and second opposed planar surface with one of the opposed planar surfaces being adhered to the substrate (paragraphs 0007, 0072).
Regarding claim 10, Hubbard in view of Jeong discloses the roof system of claim 7, wherein the membrane is fully adhered to the substrate, i.e. at least 50% of the planer surface of the membrane is adhered to the substrate, (paragraphs 0007, 0072).
Regarding claim 11, Hubbard in view of Jeong discloses the roof system of claim 7, wherein the membrane is adhered to the substrate through a polyurethane adhesive (paragraph 0072).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (WO 2014-005801) in view of Jeong et al. (US 2013/0296497) and further in view of Zhou et al (US 2014/0127443).
Regarding claim 12, Hubbard in view of Jeong discloses the roof system of claim 7, but fails to disclose pressure sensitive adhesive.
Zhou discloses roofing membranes adhered to various substrate via pressure sensitive adhesive to obtain improved fire and flame spread resistance (paragraphs 0002, 0011).
It would have been obvious to one of ordinary skill in the art to use PSA of Zhou in the roofing system of Hubbard in view of Jeong to obtain improved fire and flame spread resistance.


Claim(s) 7-11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as obvious over Hubbard et al. (WO 2014-005801) in view of Stoiljkovic et al. (US 2015/0314511). It is noted that when utilizing (WO 2014-005801), the disclosures of the reference are based on (US 2015/0152643) which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to (WO 2014-005801) are found in (US 2015/0152643).
Regarding claims 7-8, 13 and 15-16, Hubbard discloses roofing system (paragraph 0002) comprising a roof deck, i.e. substrate, (paragraph 0073) and thermoplastic membrane adhered to the substrate (paragraph 0007), wherein the thermoplastic membrane includes one or more layers (paragraph 0016) that include an ethylene based copolymer, thermoplastic material (paragraph 0055).
Hubbard fails to disclose ethylene based olefinic block copolymer as presently claimed.
Stoiljkovic discloses TPO roofing membrane comprising 10 to 30 wt% of ethylene alpha olefinic block copolymer (paragraph 0093) including hard segments, i.e. first plurality of ethylene alpha olefin blocks having a first alpha olefin, and soft segments, i.e. second plurality of ethylene alpha olefin blocks having a second alpha olefin, wherein the first alpha olefin is present in an amount of less than 5 weight percent and the second alpha olefin is present in an amount of greater than 5 weight percent (paragraphs 0026, 0030) to obtain improved physical properties (paragraph 0034). It is clear that the second alpha olefin content is greater than the first alpha olefin content.
It would have been obvious to one of ordinary skill in the art to use ethylene alpha olefinic block copolymer of Stoiljkovic in the one or more layers of Hubbard to obtain improved physical properties. Given that Hubbard in view of Stoiljkovic discloses the same composition as presently claim, it is clear that the thermoplastic membrane of Hubbard in view of Stoiljkovic would have the similar property as presently claim.
Regarding claim 9, Hubbard in view of Stoiljkovic discloses the roof system of claim 7, wherein the thermoplastic membrane includes first and second opposed planar surface with one of the opposed planar surfaces being adhered to the substrate (paragraphs 0007, 0072).
Regarding claim 10, Hubbard in view of Stoiljkovic discloses the roof system of claim 7, wherein the membrane is fully adhered to the substrate, i.e. at least 50% of the planer surface of the membrane is adhered to the substrate, (paragraphs 0007, 0072).
Regarding claim 11, Hubbard in view of Stoiljkovic discloses the roof system of claim 7, wherein the membrane is adhered to the substrate through a polyurethane adhesive (paragraph 0072).
Regarding claims 17-18, Hubbard in view of Stoiljkovic discloses the roof system of claim 16, wherein the alpha olefin is hexane or octene (paragraph 0047).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (WO 2014-005801) in view of Stoiljkovic et al. (US 2015/0314511) and further in view of Zhou et al (US 2014/0127443).
Regarding claim 12, Hubbard in view of Stoiljkovic discloses the roof system of claim 7, but fails to disclose pressure sensitive adhesive.
Zhou discloses roofing membranes adhered to various substrate via pressure sensitive adhesive to obtain improved fire and flame spread resistance (paragraphs 0002, 0011).
It would have been obvious to one of ordinary skill in the art to use PSA of Zhou in the roofing system of Hubbard in view of Stoiljkovic to obtain improved fire and flame spread resistance.

Response to Arguments

Applicant's arguments filed 06/18/2020 have been fully considered but they are not persuasive.
With respect to 112 rejection, Applicant argues that the broadest range for the hard segments is less than 5 weight percent and the broadest range for the soft segments is greater than 5 weight percent. While it is agreed that the broadest range for the hard segments is less than 5 weight percent and the broadest range for the soft segments is greater than 5 weight percent, claim 7 recites any range including greater than 5 weight percent of hard segments and less than 5 weight percent of the soft segments.
Applicant argues that the conclusion fails to articulate how Jeong proposes to obtain good heat resistance and good elasticity based upon the selection of comonomer content and whether that selected amount of comonomer content is consistent with that claimed. However, it is noted that there is nothing in claim 1 that requires content of comonomers. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, it is noted that Jeong clearly discloses using olefin block copolymer to obtain good heat resistance and good elasticity.
Applicant argues that the present claims are directed toward a roof system which is static system and the Office Action fails to explain why elasticity would be a quality sought within a static system. However, it is noted that Hubbard does disclose rubber and elastomer in thermoplastic olefin polymer composition. Therefore, one of ordinary skill in the art would be motivated to use any rubber or elastomer as thought in Jeong in 
Applicant argues that the Office action fails to provide prima facie case of obviousness. However it is noted that all three criteria has been met. First, it would have been in the knowledge generally available to one of ordinary skill in the art to use copolymer as disclosed by Jeong in the one or more layers of Hubbard to obtain good heat resistance and good elasticity. Second, given that both Hubbard and Jeong are drawn to thermoplastic olefin composition, there is a reasonable expectation of success. Third as set forth in the prior art rejection above, Hubbard in view of Jeong meet all the claim limitations.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR SHAH/Primary Examiner, Art Unit 1787